DETAILED ACTION
This office action is responsive to the claims filed on February 10th. Claims 1-15 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the specification provided in the communication filed on February 10th 2021 are sufficient to overcome the objections to the specification laid out in the previous office action. The objection to the drawings laid out in the previous office action have been withdrawn.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an embodiment which illustrates a heat exchanger with cut up members as claimed in newly amended Claims 1 and 12 must be shown or the feature(s) canceled from the claim(s).  Please see the 112(a) rejection below for a discussion on how the current figures do not illustrate the claimed subject matter as amended. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claims have been amended to include the following limitations: “wherein rows of the plurality of cut-up members are arranged on the flat portion in an asymmetrical pattern with respect to a longitudinal centerline of the flat portion, wherein a longitudinal length of each of the plurality of cut-up members gradually increases based on a perpendicular distance to a center of the flat portion.” There is no support in the specification that defines what an “asymmetrical” arrangement is. A person of ordinary skill in the art would not readily understand what this limitation means in view of the current 
Figures 4-8: The heat exchanger illustrated clearly has cut up members which are symmetrical along the centerline. Furthermore the two cut up members at the edges of the fin are interpreted as individual cut up members. These two cut up members clearly have a smaller length than the preceding cut up member even though they are farther from the center line. 
Figure 16: The heat exchanger illustrated does appear to have cut up members which increase in length as they are farther from the centerline on either side. However the last cut up member on the inflow side appears to be the same size as the second to last cut up member on the outflow side even though they have different perpendicular distances from the centerline. Please see 112b rejection below. The “arrangement” of the cut up members still appears to be symmetrical as the same number of cut up members is provided on each side and are equally spaced from one another.  Further the top and bottom cut up members closest to the inflow edge appear shorter than those closest to the centerline.
Figures 17A and 17B: The heat exchanger illustrated clearly has cut up members which are symmetrical along the centerline. Furthermore the two cut up members at the edges of the fin are interpreted as individual cut up members. These two cut up members clearly have a smaller length than the preceding cut up member even though they are farther from the center line. 
Figures 17C: The heat exchanger illustrated does appear to have cut up members which are provided asymmetrically. However the two cut up members at the edges of the fin are interpreted as individual cut up members. These two cut up members clearly have a smaller length than the preceding cut up member even though they are farther from the center line. 
Figures 17D: The heat exchanger illustrated clearly has cut up members which are symmetrical along the centerline. Furthermore the cut up members at the edges of the fin have a smaller length than the preceding cut up member even though they are farther from the center line. 
Figures 17E: The heat exchanger illustrated does appear to have cut up members which are provided asymmetrically. However the two cut up members at the edges of the fin are interpreted as individual cut up members. These two cut up members clearly have a smaller length than the preceding cut up member even though they are farther from the center line. 
Figures 17F: The heat exchanger illustrated appears to have cut up members which are asymmetrical along the centerline. However the cut up members at the inflow edge of the fin have a smaller length than the cut up member on the outflow side of the fin even though they are farther from the center line. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


    PNG
    media_image1.png
    540
    1036
    media_image1.png
    Greyscale

Illustration of Figure 16
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 12 include the limitations: ““wherein a longitudinal length of each of the plurality of cut-up members gradually increases based on a perpendicular distance to a center of the flat portion.” As claimed it is unclear what direction the perpendicular distance is referring to. It is unclear whether a cut up member must be larger than a preceding cut up member, with respect to its perpendicular distance from the centerline, which is on the same side of the centerline. For example, with reference to the figure above, it is unclear if Cut-Up Member A must be larger than Cut-Up Member B since Cut-Up Member A has a larger perpendicular distance from the centerline than Cut-Up Member B. For the sake of prosecution it will be interpreted that the length of the cut up member gradually increases based on a perpendicular distance to a center of the flat portion only with respect to other cut up members on the same side of the center line. In other words the exemplary figure above would meet the claimed limitations. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichikawa et al. (JP2003/130567A, hereinafter referred to as Ichikawa. A copy of the translated description is provided with the office action.)

    PNG
    media_image2.png
    359
    474
    media_image2.png
    Greyscale

FIGURE A
With regards to Claim 12, Ichikawa discloses an air conditioner (Though Ichikawa does not explicitly state that the heat exchanger is part of a larger air conditioner the heat exchanger itself inherently conditions air passing through it and therefore itself can be considered an air conditioner. Therefore the air conditioner can be considered the combination of the heat exchanger 1 and the inherent headers and pipes feeding the heat exchanger.) including a heat exchanger (1a, Fig. 3), the heat exchanger including a refrigerant pipe (5, Fig. 3) extending in a first direction (interpreted as the direction out of the page) and a fin (1a, Fig. 3) extending in a second direction (Interpreted as the length parallel to the centerline in Fig. A) orthogonal to the first direction through which the refrigerant pipe passes through (First and second directions are clearly orthogonal), wherein when air flows into the fin in a third direction orthogonal to the first direction and the second direction (Air flow is shown by 6, Fig. 3 and is orthogonal to the first and second directions), the fin includes a plurality of cut-up members (12, Fig. 3) having a first cut-up member (Fig. A) protruding in the first direction (Paragraph 11) and disposed on an 
With regards to Claim 13, Ichikawa discloses the air conditioner of claim 12, wherein an extension length of the first cut-up member in the second direction is shorter than an extension length of the second cut- up member in the second direction (Fig. A the second cut up member clearly has a longer extension length than the first).

    PNG
    media_image3.png
    363
    677
    media_image3.png
    Greyscale

FIGURE B
With regards to Claim 14, Ichikawa discloses the air conditioner of claim 12, wherein the refrigerant pipe includes a plurality of the refrigerant pipes (Fig. B), wherein the plurality of the refrigerant pipes include includes a first refrigerant pipe and a second refrigerant pipe (Fig. B) spaced apart in the second direction (Fig. B, Dp), wherein the plurality of cut-up members are disposed between a center of the first refrigerant pipe and a center of the second refrigerant pipe with respect to the second direction (Fig. B), and wherein the second cut-up member extends closer to the center of the first refrigerant pipe than the first cut-up member in the second direction (Fig. B, since the second cut up member is longer it is clearly closer to the center of the first refrigerant pipe than the first cut up member with respect to the second direction) .

    PNG
    media_image4.png
    386
    485
    media_image4.png
    Greyscale

FIGURE C
With regards to Claim 15, Ichikawa discloses the air conditioner of claim 12, wherein the first cut-up member and the second cut-up member are respectively provided in plural (Fig. C), .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (JP2003130567) in view of Jin et al (US 6585037, hereinafter referred to as Jin).

    PNG
    media_image5.png
    743
    561
    media_image5.png
    Greyscale

FIGURE D
With regards to Claim 1, Ichikawa discloses an air conditioner (Though Ichikawa does not explicitly state that the heat exchanger is part of a larger air conditioner the heat exchanger itself inherently conditions air passing through it and therefore itself can be considered an air conditioner. Therefore the air conditioner can be considered the combination of the heat exchanger 1 and the inherent headers and pipes feeding the heat exchanger.) including a heat exchanger (1a, Fig. 3), the heat exchanger including:  a refrigerant pipe (5, Fig. 3) and a plurality of fins (1a, Fig. 1) including a first fin and a second fin which are spaced apart from each other in an extension direction of the refrigerant pipe (Paragraph 10 states there are a plurality of fins stacked in regular intervals in the “paper direction” which is interpreted as the extension direction of the refrigerant pipe. Therefore the first fin is 1a and the second fin is the fin above it which is not pictured), wherein the first fin (1a) includes a flat portion (8a and all other surfaces not covered by the cut-up members, Fig. 3) and a plurality of cut-up members (12, Fig. 3) protruding in an arrangement direction of the second fin in the flat portion (the arrangement direction and extension direction are interpreted as the same. Paragraph 11 states the slits extend in the vertical direction in the airflow direction. Therefore it is interpreted that the slits are protruding in the arrangement direction, extending between the flat surface and the second fin, so that it is in the path of air flowing over the fin.), wherein rows of the plurality of cut-up members are arranged on the flat portion (Fig. 3) in an asymmetrical pattern with respect to a longitudinal centerline of the flat portion (Centerline is shown in Fig. D. Cut up members are clearly arranged in an asymmetrical pattern as the left side of the fin has less cut up members than the right side and the cut up members have unequal spacing between them.), wherein a longitudinal length of each of the plurality of cut-up members gradually increases based on a perpendicular distance to a center of the flat portion (Fig. 3 Cut up members clearly increase in length with distance from the centerline). 
a distance between the first fin and the second fin.
Jin teaches a heat exchanger where the height of the cut-up member in the extension direction is 100.5 times the distance between the first fin and the second fin (Paragraph 13 of Description, within the claimed range of .5-.7). Paragraph 13 further teaches that setting this height allows the slits to have smooth contact with the air. 
 A person of ordinary skill in the art would have found it obvious to modify the heat exchanger of Ichikawa by setting the height of the cut up members to half of the distance between the first and second fins, as taught by Jin, so that the slits have smooth contact with the air flowing over it.
With regards to Claim 2, the combination of Ichikawa and Jin discloses the air conditioner of Claim 1 but is silent towards the further limitations of Claim 2.
With regards to Claim 2, Jin further teaches a heat exchanger where a diameter of the refrigerant pipe (100, Fig. 11) is defined as D, and the diameter of the refrigerant pipe is within the range of  5mm - 6mm or smaller (Paragraphs 4 of Description, within the claimed range of 4.5mm to 5.5mm). Paragraph 24 of the summary of invention states setting the diameter within this range allows for pressure loss to be reduced so that heat exchange efficiency is not decreased. 
A person of ordinary skill in the art would have found it obvious to modify the refrigerant pipes of Ichikawa, by setting the diameter of the refrigerant pipes to between 5mm and 6mm, for the sake of prosecution specifically 5.5 mm, so that pressure drop in the system is reduced, resulting in better heat exchange efficiency.
With regards to Claim 3, the combination of Ichikawa and Jin discloses the air conditioner of claim 2, wherein: the refrigerant pipe includes a plurality of refrigerant pipes (5, Fig. 3 of Ichikawa), the plurality of the refrigerant pipes includes a first refrigerant pipe (Fig. B) and a second refrigerant pipe (Fig. B) spaced apart from each other in a first direction that is an extension direction of the plurality of 
With regards to Claim 3 the combination of Ichikawa and Jin is silent towards the distance from the center of the first refrigerant pipe to the center of the second refrigerant pipe satisfies D* 2.5< Dp< D * 3.5.
Jin further teaches that when the refrigerant pipe has a diameter of 5.5mm (Paragraphs 4 of Description) and P1 (the distance from the center of the first refrigerant pipe to the center of the second refrigerant pipe) is 19mm (Paragraph 7) then P1/D = 3.45, satisfying the claimed constraints, which satisfies the claimed range of D* 2.5 ≤ Dp ≤ D* 3.5. Paragraph 9 of the specification states that setting the distance between the centers outside of these ranges greatly lowers efficiency and increases manufacturing costs.
A person of ordinary skill in the art would have found it obvious to modify the heat exchanger of the combination of Ichikawa and Jin by setting the distance between the centers of the first and second refrigerant pipes to 19mm, as taught by Jin, so that heat exchange efficiency is maintained at a satisfactory level and manufacturing costs are reduced.
With regards to Claim 4, the combination of Ichikawa and Jin discloses the air conditioner of claim 3, wherein; the plurality of the refrigerant pipes further includes a third refrigerant pipe (Fig. B) spaced apart from the first refrigerant pipe in a second direction perpendicular to the first direction (Fig. B), and a distance from the center of the first refrigerant pipe to a center of the third refrigerant pipe in the second direction is defined as Lp (Fig. B).
With regards to Claim 4 the combination of Ichikawa and Jin is silent towards the distance from the center of the first refrigerant pipe to the center of the third refrigerant pipe in the second direction satisfies D * 2.0< Lp< D * 2.5.

A person of ordinary skill in the art would have found it obvious to modify the heat exchanger of the combination of Ichikawa and Jin by setting the distance between the centers of the first and third refrigerant pipes to 11mm, as taught by Jin, so that heat exchange efficiency is maintained at a satisfactory level and manufacturing costs are reduced.
Claims 5-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ichikawa and Jin as applied to claim 1 above, and further in view of Nam et al (KR 20070014322, hereinafter referred to as Nam. A copy of the translation was provided with the previous office action).
With regards to Claim 5, the combination of Ichikawa and Jin discloses the air conditioner of claim 1 wherein; the cut-up member includes a body portion spaced apart from the flat portion so that a slit is formed between the flat portion and the cut-up member (Paragraph 11 of Ichikawa).
With regards to Claim 5 the combination of Ichikawa and Jin is silent towards an end portion connected to the flat portion at both ends of the body portion, and the end portion is formed to be inclined from 40 to 50 degrees with respect to the flat portion.  
Nam teaches a cut up member with an end portion (125, Fig. 3) connected to the flat portion (102, Fig. 3) at both ends of the body portion (122, Fig. 3), and wherein the end portion is formed to be inclined from 25 to 50 degrees with respect to the flat portion (Lines 513-518, Nam translation provided, this satisfies the claimed range of 40-50 degrees). Nam teaches setting the cut up member inclination 
A person of ordinary skill in the art would, at the time of filing, find it obvious to modify the cut up member of the combination of Ichikawa and Jin by providing the ends of the cut up member with inclined portions and setting the cut up member inclination angle to anywhere from 25 to 50 degrees, with respect to the flat portion of the fin, as taught by Nam, to increase the efficiency of heat transfer of the air flowing through the cut up members.
With regards to Claim 6, the combination of Ichikawa, Jin and Nam discloses the air conditioner of claim 5, wherein the plurality of cut-up members protrude from only one side of the flat portion (Paragraph 11 and Fig. 3 of Ichikawa. It is interpreted that the cut up members only protrude from one side as there is no indication otherwise and a person of ordinary skill in the art would be lead to believe they only protrude from one side in view of Fig. 3).  

    PNG
    media_image6.png
    143
    279
    media_image6.png
    Greyscale

FIGURE E
With regards to Claim 7, the combination of Ichikawa, Jin and Nam discloses the air conditioner of claim 5, wherein; the first fin further includes a through hole (3, Fig. 3 of Ichikawa) through which the refrigerant pipe passes (Paragraph 10 of Ichikawa), a plurality of body portions (Interpreted as the flat top portion of the cut up members) of the plurality of cut-up members (12, Fig. 3 of Ichikawa) extend in a direction corresponding to a longitudinal direction of the first fin (Cut up members clearly extend parallel to the longitudinal direction of the fins, Fig. 3 of Ichikawa), and a plurality of end portions (Fig. E) 

    PNG
    media_image7.png
    348
    474
    media_image7.png
    Greyscale

FIGURE F
With regards to Claim 8, the combination of Ichikawa, Jin and Nam discloses the air conditioner of claim 7, wherein; the longitudinal direction of the first fin is defined as a first direction (interpreted as the direction parallel to the centerline) and a direction being perpendicular to the first direction in which air flows into the heat exchanger is defined as a second direction (This direction is shown by 6, Fig. 3 of Ichikawa), and the plurality of cut-up members includes a first cut-up (Fig. F) member adjacent to a center of the through hole in the second direction (interpreted as near the center of the through hole with respect to the second direction. Fig. F shows the first cut up member is adjacent to the center of the through hole), and a second cut-up member (Fig. F) adjacent to an edge of the first fin in the second direction (Second fin is adjacent to the right side edge of the fin).  
With regards to Claim 11, the combination of Ichikawa, Jin and Nam discloses the air conditioner of claim 7, wherein each of the plurality of cut-up members protrude at a same height with respect to the flat portion (All of the cut up members protrude at half the distance between the first and second fins, view rejection of Claim 1).
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ichikawa, Jin and Nam as applied to claim 8 above, and further in view of Chen et al. (US2009/0308585, hereinafter referred to as Chen).
With regards to Claim 9, the combination of Ichikawa, Jin and Nam discloses the air conditioner of claim 8, but is silent towards an angle of an end of the first cut-up member with respect to the second direction is smaller than an angle of an end of the second cut-up member with respect to the second direction.  

    PNG
    media_image8.png
    628
    855
    media_image8.png
    Greyscale

FIGURE G
Chen discloses a plurality of cut up members including a first cut up member (Fig. G) and a second cut up member (Fig. G) wherein the end of the first cut up member has an angle of zero with respect to the second direction (Fig. G) and wherein the angle (α, Fig. 10) of the end of the second cut- up member (128, Fig. 10) with respect to the second direction (airflow shows second direction in Fig. 10) is formed between 15 degrees and 45 degrees with respect to the second direction (Paragraph 37). Chen teaches this setting this angle avoids wake behind the refrigerant pipe, and increases air mixing (Paragraph 17).

With regards to Claim 10, the combination of Ichikawa, Jin, Nam and Chen discloses the air conditioner of claim 9, wherein the angle of the end of the second cut-up member with respect to the second direction is formed between 15 degrees and 45 degrees with respect to the second direction (Meets the claimed limitation of 20 to 50 degrees).  
Response to Arguments and Amendments
The amendments to Claims 1 and 12 filed on February 10th, 2021 are sufficient to overcome the previous rejections under 102. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ichikawa.
Applicant’s arguments, see pages 10-13 of the communication, filed on February 10th, 2021, with respect to the rejection(s) of claim(s) 5-11 and 15 under 103 have been fully considered and are persuasive as the amendments to claims 1 and 12, of which these claims depend on, are sufficient to overcome the previous rejections.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ichikawa.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRIGO ROYO whose telephone number is (313)446-6657.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.R./Examiner, Art Unit 4155                                                                                                                                                                                                        




/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763